                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:18-CR-232

UNITED STATES OF AMERICA                          )
                                                  )
               vs.                                )
                                                  )                      ORDER
JULIAN JAREL MCCOY,                               )
                                                  )
                       Defendant.                 )

       THIS MATTER is before the Court on Defendant’s pro se Motion for Judicial

Recommendation on Residential Re-Entry Center Placement (Doc. No. 33).

       The Second Chance Act of 2007 provides that the “Bureau of Prisons shall designate the

place of the prisoner’s imprisonment” and “may designate any penal or correctional facility that

meets minimum standards of health and habitability established by the Bureau.” 18 U.S.C. §

3621(b). In choosing a facility, the Bureau may consider “any statement by the court that imposed

the sentence (A) concerning the purposes for which the sentence of imprisonment was determined

to be warranted; or (B) recommending a type of penal or correctional facility as appropriate.” Id.

Several courts, including this one, have held this Act authorizes courts to issue non-binding, strictly

advisory placement recommendations. See United States v. Patterson, No. 2:00-CR-187, 2019

WL 127962, at *2 (E.D. Va. Jan. 8, 2019); United States v. Ferguson, No. 6:16-CR-00707-JMC-

8, 2018 WL 5095149, at *3 (D.S.C. Oct. 19, 2018); United States v. Cabble, No. 3:09-CR-00084-

MOC, 2018 WL 4628324, at *1 (W.D.N.C. Sept. 27, 2018).

       Defendant’s evidence suggests he has made efforts to improve himself while incarcerated.

For example, he asserts that he has taken multiple programs since being in prison to work on his

rehabilitation, he has maintained a clean record while in prison, and he is currently enrolled in the

500-hour residential drug abuse program. To the extent this partial report is commensurate with




      Case 3:18-cr-00232-MOC-DSC Document 34 Filed 03/31/21 Page 1 of 2
the remainder of Defendant’s record, the Court recommends placement in a Residential Re-Entry

Center. Still, the Court emphasizes that this recommendation is not binding; it is the Bureau, not

the Court, that is uniquely qualified to determine when a re-entry program is appropriate for

incarcerated persons. See Cabble, 2019 WL 4628324, at *2.

                                            ORDER

       IT IS, THEREFORE, ORDERED that on Defendant’s Motion for Judicial

       Recommendation on Residential Re-Entry Center Placement (Doc. No. 33) is

       GRANTED. Thus, to the extent that Defendant’s full record demonstrates he has

       made efforts to improve himself while incarcerated, the court RECOMMENDS

       that Defendant be placed in a Residential Re-Entry Center.


                                    Signed: March 30, 2021




      Case 3:18-cr-00232-MOC-DSC Document 34 Filed 03/31/21 Page 2 of 2
